Citation Nr: 0514757	
Decision Date: 05/12/05    Archive Date: 06/10/05

DOCKET NO.  04-15 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1980 to September 
1984.

This matter now comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas, which denied service connection for low back pain.

A hearing before a Member of the Board was scheduled for 
November 16, 2004 in Washington, D.C.  However, the veteran 
failed to appear for the hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  In April 1991, the Board denied service connection for a 
back disorder.
 
2.  Since the April 1991 Board decision, medical evidence has 
been added to the record that suggests that the veteran 
currently has a back disorder that may be related to his 
active military service.  This evidence is so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.



CONCLUSIONS OF LAW

1.  The April 1991 Board decision that denied service 
connection for a back disorder is final.  38 U.S.C.A. § 
4004(b) (1988); 38 C.F.R. § 19.104 (1990); currently 38 
U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2004).

2.  New and material evidence has been submitted since the 
April 1991 Board decision and the claim of entitlement to 
service connection for a back disorder is reopened.  38 
U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. 
§ 3.156(a) (prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating this portion of 
the veteran's claim.  This is so because the Board is taking 
action favorable to the veteran by reopening his claim of 
service connection for residuals of a neck injury and a 
decision at this point poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

In April 1991, the Board found that the veteran had an 
episode of acute back trauma in service that resolved without 
chronic residual disability.  It was noted that chronic back 
disability had not been noted on the separation examination 
or on the September 1989 VA examination.  The Board's 1991 
decision is final and is not subject to revision on the same 
factual basis.  See 38 U.S.C.A. § 7104(b) (West 2002).

In determining whether new and material evidence has been 
submitted, it is necessary to consider all evidence since the 
last time the claim was denied on any basis.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  Therefore, the Board 
will consider whether new and material evidence has been 
submitted since the final April 1991 Board decision.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  See 38 C.F.R. § 
3.156(a) (2002).  This amendment to 38 C.F.R. § 3.156(a) 
applies only to claims to reopen a finally decided claim 
received on or after August 29, 2001.  The veteran's request 
to reopen his claim of entitlement to service connection was 
filed prior to that date.  Therefore, the amended regulation 
does not apply.

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
However, it is the specified bases for the final disallowance 
that must be considered in determining whether the newly 
submitted evidence is probative.  Such evidence must tend to 
prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance 
of the claim.  See Evans, supra.  

Since the April 1991 decision, additional evidence has been 
added to the record including Medical records from the Sparks 
Regional Medical Center dated from January 1992 to May 1998 
show treatment for low back pain.  A March 2001 VA 
X-ray report notes degenerative disc disease at several 
levels of the lumbosacral spine.  Additionally, in a letter 
dated in August 2004, L.F. Anderson, M.D., the veteran's 
personal physician, stated there was a high probability that 
the veteran's back injury occurred while in service.  

This clinical data was not previously been considered.  The 
Board also finds the data to be material because they suggest 
that the veteran has current back disability that may be 
related to his active military service.  It is the Board's 
view that this evidence may be considered to bear directly 
and substantially upon the specific matter under 
consideration, that is, whether the veteran has a current 
back disability that is related to his period of active 
military service or events therein, and to be of such 
significance that it must be considered together with all of 
the evidence to fairly decide the merits of the veteran's 
claim.  Accordingly, the Board concludes that the veteran has 
submitted evidence that is new and material, and the claim 
for service connection for residuals of a neck injury is 
reopened.


ORDER

To the extent that new and material evidence has been 
submitted to reopen the veteran's claim for service 
connection for a back disorder, the appeal is granted.


REMAND

Since the veteran's claim for service connection for a back 
disorder has been reopened, the Board must address the merits 
of the service connection claim.  On review, the Board has 
determined that additional development is necessary.  
Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C., for the following 
actions:

1.  The RO should advise the appellant 
that he should submit to VA copies of any 
evidence relevant to the claim that he 
has in his possession.  See 38 C.F.R. 
§ 3.159(b).

2.  After obtaining any necessary 
authorization, the veteran's complete 
clinical records should be obtained from 
L.F. Anderson, M.D., P.O. Box 810, 1310 
North Center Street, Lonoke, AR 72086.  
Obtain the appellant's medical records 
from the VA Medical Center in Little Rock 
for treatment from May 1998 to the 
present.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

3.  The Social Security records from the 
February 2002 decision, including 
clinical records used to make any 
determination, should be obtained and 
associated with the claims folder.  

4.  After obtaining the above-referenced 
records, to the extent available, 
schedule the veteran for a VA examination 
to determine the nature and etiology of 
his back disability.  The claims folder, 
to include a copy of this Remand and any 
additional evidence secured, must be made 
available to and reviewed by the examiner 
prior to completion of the examination 
report, and the examination report must 
reflect that the claims folder was 
reviewed.  Any indicated studies should 
be performed.

Based upon the examination results and a 
review of the claims folder, the examiner 
should provide an opinion as to whether 
the veteran's back disability has a 
50 percent probability or greater of 
being related to the veteran's active 
service.  The examiner should reconcile 
his/her opinion with the service medical 
records, the September 1989 VA 
examination report and the August 2004 
letter from Dr. Anderson.  The rationale 
for all opinions expressed must also be 
provided.

5.  Then, the RO should readjudicate the 
claim.  If the 
benefit sought on appeal remains denied, 
the veteran 
and his representative should be provided 
a supplemental statement of the case 
(SSOC).  Allow an appropriate period of 
time for response.  Thereafter, this 
claim should be returned to this Board 
for further appellate review, if in 
order.  

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
advised that failure to report for any scheduled examination 
may result in the denial of his claim.  38 C.F.R. § 3.655 
(2004).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


